DETAILED ACTION
The Action is responsive to Applicant’s Application filed May 1, 2019.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed May 1, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borders et al. (US Pub. No. 2007/0162353).

Regarding claim 1, Borders teaches a computer-implemented method for reducing communication payload in an electronic commerce network, comprising:
‘storing, at a product host platform, product configuration data including,
item identifiers associated with each item of a product configuration, descriptor data respectively associated with each item identifier, and a reductive identifier respectively associated with each item identifier, wherein the reductive identifier associated with each item identifier is generated, at least in part, from the descriptor data of the item identifier’ as storing a master catalog of products on a 
‘transmitting the product configuration data from the product host platform to an order platform over a communication network’ as transmitting product data from the master catalog to the Order Management System (¶0072-76, 111, Fig. 9)
‘storing the product configuration data at the order platform’ as storing the SKU information at the OMS (¶0072-76, 111, Fig. 9)
‘comparing the reductive identifiers stored in the product configuration data at the order platform with the reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier stored at the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Regarding claim 2, Borders teaches ‘wherein transmitting, in response to a triggering event, product configuration data stored at the order platform to the product host platform over the communication network for comparison with the product configuration data stored at the product host platform, wherein the product configuration data transmitted by the order platform has a payload that principally includes the item identifiers and reductive identifiers for the product configuration’ as polling the OMS to retrieve data that includes updated or new SKU information, the SKU information including attribute values such as categories, images, articles, descriptive information (¶0076, 71)

Regarding claim 8, Borders teaches a system comprising: 
‘a processor’ (¶0019)
‘a data bus coupled to the processor’ (¶0019)
‘a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (¶0019) and configured for:
‘storing, at a product host platform, product configuration data including,
item identifiers associated with each item of a product configuration, descriptor data respectively associated with each item identifier, and a reductive identifier respectively associated with each item identifier, wherein the reductive identifier associated with each item identifier is generated, at least in part, from the descriptor data of the item identifier’ as storing a master catalog of products on a PUB including SKU information that includes attribute values such as categories, images, articles, descriptive information, etc. (¶0044, 68, 71)
‘transmitting the product configuration data from the product host platform to an order platform over a communication network’ as transmitting product data from the master catalog to the Order Management System (¶0072-76, 111, Fig. 9)
‘storing the product configuration data at the order platform’ as storing the SKU information at the OMS (¶0072-76, 111, Fig. 9)
‘comparing the reductive identifiers stored in the product configuration data at the order platform with the reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier stored at the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Regarding claim 9, Borders teaches ‘wherein transmitting, in response to a triggering event, product configuration data stored at the order platform to the product host platform over the communication network for comparison with the product configuration data stored at the product host platform, wherein the product configuration data transmitted by the order platform has a payload that principally includes the item identifiers and reductive identifiers for the product configuration’ as polling the OMS to retrieve data that includes updated or new SKU information, the SKU information including attribute values such as categories, images, articles, descriptive information (¶0076, 71)


Borders teaches a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
‘storing, at a product host platform, product configuration data including,
item identifiers associated with each item of a product configuration, descriptor data respectively associated with each item identifier, and a reductive identifier respectively associated with each item identifier, wherein the reductive identifier associated with each item identifier is generated, at least in part, from the descriptor data of the item identifier’ as storing a master catalog of products on a PUB including SKU information that includes attribute values such as categories, images, articles, descriptive information, etc. (¶0044, 68, 71)
‘transmitting the product configuration data from the product host platform to an order platform over a communication network’ as transmitting product data from the master catalog to the Order Management System (¶0072-76, 111, Fig. 9)
‘storing the product configuration data at the order platform’ as storing the SKU information at the OMS (¶0072-76, 111, Fig. 9)
‘comparing the reductive identifiers stored in the product configuration data at the order platform with the reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier stored at the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Regarding claim 16, Borders teaches ‘wherein transmitting, in response to a triggering event, product configuration data stored at the order platform to the product host platform over the communication network for comparison with the product configuration data stored at the product host platform, wherein the product configuration data transmitted by the order platform has a payload that principally includes the item identifiers and reductive identifiers for the product configuration’ as polling the OMS to retrieve data that includes updated or new SKU information, the SKU information including attribute values such as categories, images, articles, descriptive information (¶0076, 71)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4, 6-7, 10-11, 13-14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US Pub. No. 2007/0162353) further in view of Caballero et al. (US Pub. No. 2009/0043673)

Regarding claim 3, Borders fails to explicitly teach ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers.’
Caballero teaches ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Caballero’s would have allowed Borders’ to allow users to easily determine accurate products and services to sell (¶0004)
	
Regarding claim 4, Borders and Caballero teaches further comprising:
‘comparing the item identifiers stored at the order platform with the item identifiers stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (Borders ¶0076)
‘in response to the comparison, executing at least one operation selected from a group of operations comprising adding an item identifier, descriptor data, and reductive identifier to the product configuration data at the order platform when the item identifier exists in the product configuration data at the product host platform, but not in the product configuration data at the order platform’ as retrieving and storing the changes to the OMS (Borders ¶0076)
‘removing an item identifier, descriptor data, and reductive identifier from the product configuration data at the order platform when the item identifier exists in the product configuration data at the order platform, but not in the product configuration data at the product host platform’ as setting the action to delete (Caballero ¶0328-334)

Regarding claim 6, Borders and Caballero teach comprising:
‘transmitting the item identifier and reductive identifier for each item in a product configuration from the order platform to the product host platform over the communication network in response to a triggering event’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
‘comparing the item identifier and reductive identifier for each item in the product configuration received over the communication network from the order platform with the item identifiers and reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier received from the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Regarding claim 7, Caballero teaches ‘wherein the item identifier and reductive identifier for each item in a product configuration are transmitted from the order platform to the host product platform in response to one or more of: a transaction relating to the product configuration occurring at the order platform; and an update request received by the order platform from the product host platform’ as an update request (¶0328-339)

Regarding claim 10, Borders fails to explicitly teach ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers.’
Caballero teaches ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Caballero’s would have allowed Borders’ to allow users to easily determine accurate products and services to sell (¶0004)

Regarding claim 11, Borders and Caballero teaches further comprising:
‘comparing the item identifiers stored at the order platform with the item identifiers stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (Borders ¶0076)
‘in response to the comparison, executing at least one operation selected from a group of operations comprising adding an item identifier, descriptor data, and reductive identifier to the product configuration data at the order platform when the item identifier exists in the product configuration data at the product host platform, but not in the product configuration data at the order platform’ as retrieving and storing the changes to the OMS (Borders ¶0076)
‘removing an item identifier, descriptor data, and reductive identifier from the product configuration data at the order platform when the item identifier exists in the product configuration data at the order platform, but not in the product configuration data at the product host platform’ as setting the action to delete (Caballero ¶0328-334)

Regarding claim 13, Borders and Caballero teach comprising:
‘transmitting the item identifier and reductive identifier for each item in a product configuration from the order platform to the product host platform over the communication network in response to a triggering event’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
‘comparing the item identifier and reductive identifier for each item in the product configuration received over the communication network from the order platform with the item identifiers and reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier received from the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Regarding claim 14, Caballero teaches ‘wherein the item identifier and reductive identifier for each item in a product configuration are transmitted from the order platform to the host product platform in response to one or more of: a transaction relating to the product configuration occurring at the order platform; and an update request received by the order platform from the product host platform’ as an update request (¶0328-339)

Regarding claim 17, Borders fails to explicitly teach ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers.’
Caballero teaches ‘wherein the updated product configuration data communicated to the order platform for item identifier is substantially limited to having different corresponding reductive identifiers’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Caballero’s would have allowed Borders’ to allow users to easily determine accurate products and services to sell (¶0004)

Regarding claim 18, Borders and Caballero teaches further comprising:
‘comparing the item identifiers stored at the order platform with the item identifiers stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (Borders ¶0076)
‘in response to the comparison, executing at least one operation selected from a group of operations comprising adding an item identifier, descriptor data, and reductive identifier to the product configuration data at the order platform when the item identifier exists in the product configuration data at the product host platform, but not in the product configuration data at the order platform’ as retrieving and storing the changes to the OMS (Borders ¶0076)
‘removing an item identifier, descriptor data, and reductive identifier from the product configuration data at the order platform when the item identifier exists in the product configuration data at the order platform, but not in the product configuration data at the product host platform’ as setting the action to delete (Caballero ¶0328-334)

Regarding claim 20, Borders and Caballero teach comprising:
‘transmitting the item identifier and reductive identifier for each item in a product configuration from the order platform to the product host platform over the communication network in response to a triggering event’ as detecting differences in between the item or its attributes on the host and client, and generating a delta set of actions required to make the changes (¶0328-339)
‘comparing the item identifier and reductive identifier for each item in the product configuration received over the communication network from the order platform with the item identifiers and reductive identifiers in the product configuration data stored at the product host platform’ as the OMS polling the PUB database for new and updated SKU information (¶0076)
‘communicating, over the communication network, updated product configuration data to the order platform for an item identifier when the reductive identifier for the item identifier received from the order platform differs from the reductive identifier stored at the product host platform for the item identifier’ as retrieving and storing the changes to the OMS (¶0076)

Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US Pub. No. 2007/0162353) further in view of Thakur et al. (US Pub. No. 2012/0259882)

Regarding claim 5, Borders fails to explicitly teach ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier.’
Thakur teaches ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier’ as using hash comparisons to identify products (¶0047)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Thakur’s would have allowed Borders’ to accurately search products across aggregated information (¶0006)

Borders fails to explicitly teach ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier.’
Thakur teaches ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier’ as using hash comparisons to identify products (¶0047)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Thakur’s would have allowed Borders’ to accurately search products across aggregated information (¶0006)

Regarding claim 19, Borders fails to explicitly teach ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier.’
Thakur teaches ‘wherein the reductive identifier associated with each item identifier is generated as one or more of: a hash value of the descriptor data of the item identifier; and a checksum value of the descriptor data of the item identifier’ as using hash comparisons to identify products (¶0047)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Thakur’s would have allowed Borders’ to accurately search products across aggregated information (¶0006)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166